Per Curiam.

The complaint alleges that between the 25th aid 28th days of October, 1894, both dates inclusive, the plaintiff herein, at the special instance and request of the defendant, sold and delivered to the defendant certain goods, wares and merchandise, and performed certain work and labor, and rendered certain services, which were reasonably worth, and for which the defendant promised to pay the sum of $121.50. This allegation was denied by the defendant. There was no evidence to show that defendant employed plaintiff, except such as is to be found in the cross-examination of the plaintiff himself. On his cross-examination, he was asked whether the defendant employed him between the twenty-fifth of October and the twenty-eighth of October, to furnish goods, wares and merchandise, and perform certain services, and he answered that he did, on the twenty-eighth. If he was employed by the defendant on the twenty-eighth to render the services that, the evidence shows he did render, the defendant should pay. It is true that such employment was denied by the defendant, but this presented an issue of fact to be determined by the trial justice, and with his determination will not interfere.
Present: Truax, P. J.; Scott and Dugro, JJ.
Judgment affirmed, with costs.